McCLELLAN, J.
Action for damages 'by passenger against the carrier, appellant.
The first count ascribed the injury to simple negligence‘in and about the service to plaintiff; and the second count ascribed the injury to wanton or intentional misconduct on the part of servants for whose wrong, in this relation, defendant was accountable.
The evidence has been carefully considered; and the conclusion prevails -that the defendant was not entitled to the affirmative charge, requested for it, on the second count. It was open for the jury to find that the conductor of the trailer signaled the movement of the cars and caused the doors thereof to be closed at a time when he actually knew that plaintiff was in the act of alighting between the doors, and in such situation as that to move the cars and to close the doors would probably, if not certainly, result in injury to- plaintiff; and that this action of the conductor of the trailer was characterized by a reckless indifference to the, at least, probable injurious consequences that would attend the then movement of the cars and the closing of the doors thereto. The vital questions under the pleadings were for the jury, and the court well declined to foreclose the inquiries and their solution by the jury.
The evidence also rendered it impossible for the court to say, through instruction of the jury, that the plain*354tiff’s injuries, if suffered to tbe extent his testimony affirms, were not of a permanent character.
So, too, there was no error in refusing to instruct the jury that the plaintiff could not “recover for any time, if any, he lost from work.” That was an element of damages claimed in the complaint; and there was evidence tending to show the factum of the loss of time by reason of his injuries and to show the monetary equivalent or measure thereof.
There being credible evidence and reasonable inferences therefrom upon which the jury might rest the amount of the recovery awarded, both as respected compensation and exemplary damages, the amount here given by the jury cannot be said to manifest such passion and prejudice as to allow the annulling of the verdict.
The judgment is affirmed.
Affirmed.
All the Justices concur.